                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              3:20-cv-00678-MOC-DCK

LAUREN SWARINGER                    )
                                    )
                  Plaintiff,        )
                                    )                                  ORDER
vs.                                 )
                                    )
AMERICAN AIRLINES GROUP             )
                                    )
                  Defendant.        )
___________________________________ )


       THIS MATTER comes before the Court on Defendant American Airlines Group’s

(“AAG”) Motion to Dismiss under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure. (Doc. No. 7). Plaintiff, who is pro se, failed to respond to this motion.

       I.      PROCEDURAL BACKGROUND

       Plaintiff Lauren Swaringer (“Plaintiff”) has appeared several times in this court to try and

litigate this case. She has filed five lawsuits arising from the same facts before filing this

Complaint. See Swaringer v. American Airlines, Inc., 3:20-cv-00135 (cataloging prior cases and

dismissing sua sponte for lack of subject matter jurisdiction and failure to state a claim upon

which relief may be granted); Swaringer v. PSA Airline, Inc., 3:18-cv-00481 (dismissing for lack

of subject matter jurisdiction after Plaintiff failed to respond to defendant’s motion to dismiss);

Swaringer v. PSA Airline, Inc., 3:18-cv-00531 (granting defendant’s motion to dismiss for lack

of subject matter jurisdiction and failure to state a claim); Swaringer v. PSA Airline, Inc., 3:19-

                                                   1




      Case 3:20-cv-00678-MOC-DSC Document 11 Filed 04/09/21 Page 1 of 7
cv-00084 (granting defendant’s motion to dismiss for lack of subject matter jurisdiction and

failure to state a claim); Swaringer v. PSA Airline, Inc., 3:19-cv-00629 (dismissing on initial

review for failure to state a claim and lack of subject matter jurisdiction). In each lawsuit, she

presents nearly identical allegations: She alleges she was injured because of wearing her uniform

while employed as a PSA flight attendant.

       This Court dismissed each of her five prior lawsuits based on the North Carolina

Workers’ Compensation Act, which bars employees from suing their employers in civil

negligence actions. See id. In the most recent Order dismissing Plaintiff’s case, Judge Mullen

warned Plaintiff that if she filed the same frivolous lawsuit again, she may be sanctioned:

       The federal courts are of limited jurisdiction and they are heavily burdened with
       legitimate federal actions. Litigious, frivolous filers such as Plaintiff clog the
       court system and strain the Court’s scarce time and resources. Should Plaintiff
       present the same frivolous claims to the Court, she will be ordered to show cause
       why she should not be sanctioned with monetary penalties for filing vexatious
       lawsuits, and why this Court should not enter a pre-filing injunction against her.

Swaringer, 3:20-cv-00135, Doc. No. 3 at 6-7. Just months after Judge Mullen issued that Order,

Plaintiff filed her sixth and seventh lawsuits, again alleging injuries relating to her uniform. She

filed this action against AAG on December 7, 2020 and her seventh lawsuit, again against PSA,

on January 21, 2021.

       II.     FACTUAL ALLEGATIONS

         In her Complaint against AAG, Plaintiff purports to assert a single cause of action for

 “personal injury.” (Doc. No. 1). According to Plaintiff, she “was injured while on “American

 Airlines Group” [aircraft] all while in the “American Airlines” company mandated uniform on

                                                  2




      Case 3:20-cv-00678-MOC-DSC Document 11 Filed 04/09/21 Page 2 of 7
 the premises of American Airlines-Charlotte Hub.” (Id.). She alleges that her injury became

 apparent on December 7, 2017. (Id.). That is the entirety of her allegations, for which she

 seeks $10 million in damages. (Id.).

       III.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides that a motion may be dismissed for

failure to state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule

12(b)(6) tests the sufficiency of the complaint without resolving contests of fact or the merits of a

claim. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). Thus, the Rule

12(b)(6) inquiry is limited to determining if the allegations constitute “a short and plain

statement of the claim showing the pleader is entitled to relief” pursuant to Federal Rule of Civil

Procedure 8(a)(2). To survive a defendant’s motion to dismiss, factual allegations in the

complaint must be sufficient to “raise a right to relief above a speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint will survive if it contains “enough

facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570).

       For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” (Id.) (quoting Twombly, 550 U.S. at 556). The

court must draw all reasonable factual inferences in favor of the plaintiff. Priority Auto Grp., Inc.

v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court must


                                                   3




      Case 3:20-cv-00678-MOC-DSC Document 11 Filed 04/09/21 Page 3 of 7
separate facts from legal conclusions, as mere conclusions are not entitled to a presumption of

truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” (Id.). However, well-pleaded

factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. (Id. at 679).

        “Although a motion pursuant to Rule 12(b)(6) invites an inquiry into the legal sufficiency

of the complaint, not an analysis of potential defenses to the claims set forth therein, dismissal

nevertheless is appropriate when the face of the complaint clearly reveals the existence of a

meritorious affirmative defense.” Brooks v. City of Winston-Salem, N.C., 85 F.3d 178, 181 (4th

Cir. 1996). A complaint that shows that the statute of limitation has run is the “most common”

situation where an affirmative defense appears on the face of a pleading. (Id.). (citing 5A Wright

& Miller, Federal Practice & Procedure § 1357, at 352 (1990)). So long as all the facts necessary

to show the time bar are in the complaint, the court has the authority to dismiss the action at the

Rule 12(b)(6) stage. Worrell v. A Woman's View, P.A., No. 518CV178-MOC-DSC, 2019 WL

427336, at *2 (W.D.N.C. Feb. 4, 2019).

        III.    DISCUSSION

        Plaintiff’s conclusory allegation that she was “injured while on “American Airlines

Group” Bombardier [aircraft]” while “in the ‘American Airlines’ company mandated uniform”

does not include any fact that connects AAG to her alleged injuries, her uniform, or the cause of




                                                   4




      Case 3:20-cv-00678-MOC-DSC Document 11 Filed 04/09/21 Page 4 of 7
her alleged injuries. Accordingly, her Complaint is dismissed.1

       Moreover, Plaintiff’s Complaint is barred by the three-year statute of limitations (“SOL”)

for her claim. Plaintiff attempts to allege a claim for personal injury. (Doc. No. 1). Personal

injury claims must be brought within three years of the date that “bodily harm to the claimant …

becomes apparent or ought reasonably to have become apparent to the claimant, whichever event

first occurs.” N.C. GEN. STAT. § 1-52(16). Plaintiff makes numerous allegations in her prior

lawsuits that the alleged harm became apparent no later than May/June 2017. For example, she

asserts that “[i]n May 2017 after forcefully being placed on a leave of absence due to my

worsening health condition I applied for Worker’s Compensation … .” Swaringer, 3:19-cv-

00084-FDW- DSC, Doc. No. 1, and that as a result of wearing her uniform she “became

seriously injured, forcing [her] to seek medical attention from a American Airlines Physician

whom upon exam required Plaintiff’s need for immediate Medical Leave starting May 4, 2017

also immediate discontinuation of exposure to uniform.” Swaringer, 3:20-cv-00135-GCM, Doc.

No. 1 at ¶ 9.

       Plaintiff also asserts that as a direct result of her injury she became homeless and

diagnosed with “depression, anxiety, panic attacks and PTSD” which forced her into continuous

therapy with a psychiatrist since June of 2017. (3:20-cv-00135-GCM, Doc. No. 1 at ¶ 11). See




1 Moreover, any attempt to amend to state a claim against AAG would be futile because AAG is
a holding company only with no operations or even employees, but only officers, and because, as
detailed below, the applicable SOL and the exclusivity provision of the North Carolina’s
Workers’ Compensation Act bar any potential claim.
                                                5




      Case 3:20-cv-00678-MOC-DSC Document 11 Filed 04/09/21 Page 5 of 7
also Swaringer, 3:18- cv-00481-FDW-DCK, Doc. No. 1-1, at ¶ 4.B (“My medical condition has

caused the plaintiff to grant & place myself on short term disability as of May 4, 2017…”);

Swaringer, 3:19-cv-00084-FDW- DSC, Doc. No. 1 at 8 (“I was rushed to CMC Emergency in

May 2017 for face and throat swelling and severe allergic reaction” and her medical professional

concluded after examining her that she was “Unable to Work as of 05-17-2017” due to a serious

medical illness resulted from long extended hours in and around my uniform”); Swaringer, 3:19-

cv-00084-FDW-DSC, Doc. No. 1 at 6 (“In May 2017 after forcefully being placed on a leave of

absence due to my worsening health condition I applied for Worker’s Compensation….”).

       Plaintiff’s own filings and allegations establish that she knew about her alleged injuries

by May and June 2017, at the latest. Therefore, Plaintiff had to file any lawsuit alleging a

personal injury claim no later than June 2020. Plaintiff’s Complaint, filed on December 7, 2020,

is six months too late.

       Plaintiff attempts to avoid dismissal by alleging that her injury became apparent on

December 7, 2017, when her long-term disability was approved. (Doc. No. 1). But this directly

contradicts numerous allegations she makes in her prior lawsuits and thus is not credited by this

Court. This Court takes judicial notice of her prior allegations. McGee v. North Carolina State

Bar, No. 5:12–CV–227–FL., 2012 WL 5993762, *1, n.1 (E.D.N.C. Oct. 2, 2012) (citing Philips

v. Pitt County Mem. Hosp., 527 F.3d 176 (4th Cir. 2009), adopting recommendation 2012 WL

5993758 (E.D.N.C. Nov. 30, 2012); see also Fed. R. Evid. 201. This Court “cannot accept as true

allegations that contradict matters properly subject to judicial notice.” Miller v. Ingles, No. 1:09-


                                                  6




      Case 3:20-cv-00678-MOC-DSC Document 11 Filed 04/09/21 Page 6 of 7
CV-200, 2009 WL 2448562, *1 (W.D.N.C. Aug. 7, 2009) (internal quotations omitted) (citing

Venev v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002)); Stromberg v. Ashland, Inc., No. 1:07-CV-

332, 2008 WL 11355372 (M.D.N.C. July 16, 2008) (rejecting plaintiff’s contradictory statement

offered to defeat dismissal and granting motion to dismiss where plaintiff’s claim was time

barred).

       Accordingly, Plaintiff’s Complaint is also dismissed because it is time-barred by the

applicable three-year SOL.

       IV.     CONCLUSION

       In sum, Plaintiff has failed to state a claim upon which relief can be granted because her

allegations are conclusory, and her claim is also barred by the applicable SOL. As such,

Defendant’s Motion to Dismiss under is GRANTED.

       IT IS, THEREFORE, ORDERED that:

       1. Defendant’s Motion to Dismiss for Failure to State a Claim, (Doc. No. 7) is

             GRANTED and the Complaint is DISMISSED with PREJUDICE.



                                                    Signed: April 9, 2021




                                                7




      Case 3:20-cv-00678-MOC-DSC Document 11 Filed 04/09/21 Page 7 of 7
